Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 1 of 14   PageID 10




                  EXHIBIT B
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 2 of 14   PageID 11
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 3 of 14   PageID 12
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 4 of 14   PageID 13
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 5 of 14   PageID 14
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 6 of 14   PageID 15
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 7 of 14   PageID 16
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 8 of 14   PageID 17
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 9 of 14   PageID 18
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 10 of 14   PageID 19
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 11 of 14   PageID 20
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 12 of 14   PageID 21
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 13 of 14   PageID 22
Case 2:19-cv-02498-SHL-dkv Document 1-3 Filed 08/05/19 Page 14 of 14   PageID 23
